          Case 2:18-cv-02158-KHV Document 497 Filed 08/10/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through his next friend                      )
and natural guardian, KELLI MORGAN,                                )
                                                                   )
                         Plaintiff,                                )
                                                                   )
v.                                                                 ) Case No. 18-CV-2158-KHV-KGG
                                                                   )
WESLEY MEDICAL CENTER L.L.C.                                       )
d/b/a WESLEY MEDICAL CENTER-WOODLAWN;                              )
WESLEY-WOODLAWN CAMPUS;                                            )
BRIDGET GROVER, PA-C;                                              )
DR. GREGORY FAIMON;                                                )
LISA JUDD, RN;                                                     )
VIA CHRISTI HEALTH SYSTEMS d/b/a                                   )
VIA CHRISTI-ST. FRANCIS;                                           )
JENNIFER CHAMBERS-DANEY, APRN;                                     )
DR. BALA BHASKAR REDDY BHIMAVARAPU;                                )
CEP AMERICA-KS, L.L.C.;                                            )
DR. CONNOR HARTPENCE;                                              )
DR. STEPHANIE WHITE;                                               )
DR. JAMIE BORICK; and                                              )
AARON KENT, RN;                                                    )
                                                                   )
                         Defendants.                               )



    ORDER APPROVING SETTLEMENT AND ATTORNEYS’ FEES AND DISMISSING
 DEFENDANTS WESLEY MEDICAL CENTER, L.L.C. D/B/A WESLEY MEDICAL CENTER-
           WOODLAWN AND VIA CHRISTI HOSPITALS WICHITA, INC.
                     D/B/A VIA CHRISTI-ST. FRANCIS

        This matter comes before the Court on August 6, 2020 for hearing for the Court to consider the

approval of settlement of this case by Wesley Medical Center, L.L.C. d/b/a Wesley Medical Center-

Woodlawn and Via Christi Hospitals Wichita, Inc. d/b/a Via Christi St. Francis (“Settling Defendants”),

the approval of attorneys’ fees to be paid or already paid to Plaintiff’s counsel and counsel for the Settling

Defendants, and for dismissal of all claims against the Settling Defendants.

        The Court, reviewing the Amended Settlement, Release and Confidentiality Agreement, evidence

from the parties, and hearing statements from counsel finds and orders:
          Case 2:18-cv-02158-KHV Document 497 Filed 08/10/20 Page 2 of 2




        1.      The settlement reached by the Plaintiff and the Settling Defendants evidenced by the

Amended Settlement, Release and Confidentiality Agreement is valid, just, and equitable and in the best

interest of minor child, D.M., and is, therefore, approved.

        2.      Plaintiffs’ attorneys’ fees to be paid from the settlement as set forth in the parties’

submissions are valid, just, and reasonable in accord with the requirements of K.S.A. § 7-121b and are

hereby approved.

        3.      The attorneys’ fees paid by or on behalf of Via Christi Hospitals Wichita, Inc. d/b/a Via

Christi-St. Francis in this action as set forth in the parties’ submissions are valid, just, and reasonable in

accord with the requirements of K.S.A. § 7-121b and are hereby approved.

        4.      The attorneys’ fees paid by or on behalf of Wesley Medical Center, L.L.C. d/b/a Wesley

Medical Center-Woodlawn in this action as set forth in the parties’ submissions are valid, just, and

reasonable in accord with the requirements of K.S.A. § 7-121b and are hereby approved.

        5.      The claims in this action against the Settling Defendants should be and hereby are

dismissed with prejudice.


        IT IS SO ORDERED.

        Dated: 8/10/2020




                                                           s/ Kathryn H. Vratil
                                                           KATHRYN H. VRATIL
                                                           U.S. DISTRICT JUDGE
